SUMMARY ORDER
Petitioner-Appellant Kenneth Francis appeals the denial of the collateral challenge he filed on February 23, 2012 and originally styled as a petition for writ of error coram nobis. In denying Francis’s petition, the district court properly rechar-acterized the petition, with Francis’s consent, as a collateral challenge brought pursuant to 28 U.S.C. § 2255. Francis v. United States, 12 CIV. 01362(AJN), 2013 WL 673868, at *1 n. 1 (S.D.N.Y. Feb. 25, 2013).
In order to appeal the denial of his Section 2255 petition, Francis was required to obtain a Certificate of Appealability. See 28 U.S.C. §§ 2253(c)(1)(b), 2255; Fed. R.App. P. 22(b). Francis failed to do so, and we therefore DISMISS Francis’s appeal for lack of jurisdiction. See Soto v. United States, 185 F.3d 48, 53 (2d Cir.1999).